Citation Nr: 1519750	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-25 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by the Capital Regional Medical Center for the period from April 27, 2013 to April 28, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative denial from the North Florida/South Georgia Veterans Health System.


FINDINGS OF FACT

1. On April 25, 2013, the Veteran arrived at the emergency room at Capital Regional Medical Center.  He was admitted to the hospital as an inpatient on April 25, 2013 and discharged home on April 28, 2013. 

2. Payment or reimbursement of the cost of the private medical care received at Capital Regional Medical Center was not authorized in advance by VA. 

3. The Veteran's condition was stable as of April 27, 2013. 

4. No VA facility refused to accept a transfer of the Veteran. 

5. Capital Regional Medical Center did not document any attempts to transfer the Veteran to any VA facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred for treatment from April 27, 2013 to April 28, 2013 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103A, 5107 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002, 17.1005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In addition to the VCAA, the provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. Part 17, contain their own notice requirements.  The regulations discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  38 C.F.R. § 17.120-33 (2014).  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2014).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required.  38 C.F.R. § 17.132 (2014).

The June 2013 denial letter informed the Veteran that the episode of care beginning on April 27, 2013 was denied because the dates of service were beyond the date of the stabilization of his condition.  In a July 2013 letter, the Department of Veteran Affairs Office in Gainesville, Florida informed the Veteran of the definition of a "prudent layperson," and the criteria that must be met for VA to authorize payment for care beyond the point of stabilization.  The Veteran has been informed as to the underlying basis for denial of his claim, including in the July 2013 Statement of the Case.  He also had the opportunity for a hearing before the Board, but declined this option in his September 2013 VA Form 9.  He has also been represented by a certified Veterans' Service Organization, who submitted argument on his behalf in January 2015.  The Board finds that the case may be fairly decided on the merits.

II. Merits of the Claim

The Veteran seeks payment or reimbursement of unauthorized medical expenses for inpatient hospitalization at Capital Regional Medical Center, from April 27, 2013 to April 28, 2013.  He essentially contends that his inpatient hospitalization was a continuing medical emergency and his condition was not stabilized until he was discharged from Capital Regional Medical Center on April 28, 2013.

The evidence of record indicates the following:

On April 24, 2013, the Veteran was awoken by severe abdominal pain, which concerned him because he had previously had his gallbladder removed.    

On April 25, 2013, the Veteran was taken to the emergency room at Capital Regional Medical Center.  He was initially treated and released, but as he was being taken to his car he began vomiting.  He was returned to the ER and was admitted to the hospital.  The Veteran and his wife were informed that he may have appendicitis or pancreatitis.  He was provided treatment for his pain and nausea.  

On April 26, 2013, the Veteran was informed that he had been admitted to the hospital to relieve his pain and to give his abdomen time to rest.  He was given no food.  He continued to receive morphine to relieve his pain.  He was visited by a cardiologist, who discussed providing him with a prescription for blood pressure medication.  The Veteran reported that his pain "was less but definite and morphine was continued."

On April 27, 2013, the Veteran reports that in the morning "the admitting doctor came in and, after discussing [his] situation, [the doctor] wanted [him] to try eating some and to stay overnight to see how [his] abdomen handled the food."  He was continued on morphine for his pain.  

In the morning on April 28, 2013, most of the Veteran's pain had subsided.  He spoke to his nurse about being sent home.  The nurse stated that the Veteran's doctor had not signed a release and that she would call to find out the status.  His abdomen was still very sore and he had not had a bowel movement since arriving but he had been able to eat small amounts of food.  The nurse informed the Veteran that "if [he] continued to improve, the doctor could release [him] that afternoon."  The Veteran was released that afternoon.  

He reports that at no time was he asked or given the opportunity to be released from the hospital prior to April 28, 2013.  He has stated that the doctors believed that he may have had a kidney problem, or some other type of problem, due to laboratory testing.  He was not told that he was stable until late in the morning on April 28, 2013, and, at that time, he was told he would be released.

Medical Records from Capital Regional Medical Center on April 27, 2013 report the following:  Diagnosis, Assessment, & Plan: 1) Abdominal pain - precise etiology unclear, resolved.  GI input appreciated.  2) Acute kidney injury - secondary to dehydration, resolved.  3) Hypertension - adjust medications and monitor.  4) GI/DVT prophylaxis.  

A progress report from the same date states "Impression: The [Veteran] is a 65-year old male with vague complaints of abdominal pain, etiology unclear.  Urinalysis is negative.  No fever.  Normal white count, mild renal insufficiency, slight increase in lipase, otherwise normal triglycerides, ALT, alkaline phosphatase and bilirubin.  Presently, his diet could be advanced as tolerated.  He can probably go home with early follow up.  Certainly should he have any recurrent symptoms, may require serial scans to evaluate for any interval change."   

The records from Capital Regional Medical Center do not indicate either that a VA facility refused to accept a transfer of the Veteran or that Capital Regional Medical Center documented proper attempts to transfer the Veteran to a VA facility.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA. 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2014).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred from April 27, 2013 to April 28, 2013.  The record also does not indicate that authorization was provided after contact was made within 72 hours of the initial care at the private medical provider.  Accordingly, the Board must find that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2014), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703(a). 

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. The Veteran has not contended that he was seeking emergency treatment in relation to his service connected back disorder or any other allegedly service-connected disability.  Further, no evidence has shown, nor has the Veteran contended, that he has a total disability, that his treatment at the private facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31.  Therefore, the criteria for payment or reimbursement under 38 U.S.C.A. § 1728 are not met.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i) (2014).  Consequently, the applicable law in this case is 38 U.S.C. § 1725.

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for non-service-connected disorders is available for veterans who meet certain criteria.  Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to veterans' mental health care and also addressed other health care related matters.  The changes make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728. 

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

38 U.S.C.A. § 1725 (West 2014).

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), including all of the conditions of 38 C.F.R. § 17.1002. 

Initially, the Board notes that there is no controversy in this case as to whether the requirements of 38 C.F.R. § 17.1002 have been met.  See 38 C.F.R. § 17.1002 (2014).  There is no evidence of record that any of the requirements of  38 C.F.R. § 17.1002 have not been met, and VA did not cite any of those requirements as a reason for denying the Veteran's claim.  Combined with relevant evidence of record, the Board therefore accepts that the Veteran has met those elements of his claim.

However, the Board notes that the Veteran's claim for payment or reimbursement has been denied for the period from April 27, 2013 to April 28, 2013 based upon a finding that the Veteran's condition had stabilized.  VA regulation provides that the term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans.  38 C.F.R. § 17.1001(d) (2014).

VA regulation provides that VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b) (2014). 

However, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if: (1) the non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record. 38 C.F.R. § 17.1005(c) (2014).

Unfortunately, after review of the evidence of record, the Board finds that the evidence indicates that the Veteran's condition had stabilized as of April 27, 2013.  The claims file indicates that separate medical opinions were sought in June 2013 and July 2013 regarding when the Veteran's condition stabilized.  A VA physician determined from review of the Veteran's records that the Veteran's condition had stabilized on April 26, 2013 and that payment or reimbursement for treatment through that date should be provided.  In July 2013, a second VA physician concurred with the opinion provided by the prior physician.  The July 2013 physician cited records from the Capital Regional Medical Center on April 26, 2013 that reported that the Veteran was alert, awake, and in no acute distress.

The Board also finds particularly probative the opinion of the Veteran's treating private physician on April 27, 2013.  The physician's diagnosis and assessment from that date was that the Veteran's abdominal pain and acute kidney injury had resolved.  Further, a progress report from the same day specifically commented that "presently, his diet could be advanced as tolerated.  He can probably go home with early follow up."  This medical evidence clearly shows that, as of April 27, 2013, material deterioration of the Veteran's medical condition would not have been likely upon transfer. 

While the Board acknowledges that the Veteran is competent to report that he was advised by his physician and nurse that he had not yet been released as of the morning of April 28, 2013, the Board does not find that this evidence is more probative than the other medical evidence of record that his condition had stabilized at that time.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran's own statement that "on April 27, 2013, the admitting doctor came in and, after discussing [the Veteran's] situation, [the doctor] wanted [him] to try eating some and to stay overnight to see how [his] abdomen handled the food" indicates that the physician would like the Veteran to stay for observation but that his condition had stabilized and that he was being kept for observation.  This would indicate that his condition was stable enough that he could have been transferred from the non-VA facility to a VA medical center for continuation of treatment.

In summary, the totality of the evidence establishes that the Veteran was stable and could have been transferred from the non-VA facility to a VA medical center for continuation of treatment as of April 27, 2013.  38 C.F.R. § 17.1005(b). 

The Board now turns to the issue of VA's authorization to make payment beyond the point of stabilization if certain criteria are met.  38 C.F.R. § 17.1005(c) (2014). In this case, there is no evidence that Capital Regional Medical Center notified VA at the time the Veteran could be safely transferred to a VA facility, but the transfer of the Veteran was not accepted, nor did Capital Regional Medical Center document any reasonable attempts to request transfer of the Veteran to VA.  Additionally, the Veteran has not asserted that he is aware that any attempt was made to transfer him and that the transfer was not accepted by VA.  

Given the finding that the Veteran was stable for transfer to a VA facility as of April 27, 2013, and Capital Regional Medical Center did not make or document any attempts to transfer the Veteran to a VA facility, discussion of the other requirements for payment or reimbursement under 38 U.S.C.A. § 1725 are rendered moot, as all statutory requirements must be met before any payment may be authorized.  See 38 U.S.C.A. § 1725 (West 2014); see also Melson, 1 Vet. App. at 334.  Because the treatment from April 27, 2013 to April 28, 2013 was not for an emergent condition, the Board finds that a preponderance of the evidence is against the Veteran's appeal for payment or reimbursement of unauthorized medical expenses at Capital Regional Medical Center from April 27, 2013 to April 28, 2013, and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Payment or reimbursement for the cost of medical treatment from April 27, 2013 to April 28, 2013 at Capital Regional Medical Center is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


